Citation Nr: 1528356	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-24 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and T. K. 


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran had a videoconference hearing in April 2015.  A transcript of the hearing is associated with the claims file.

In June 2015, the Veteran submitted a claim for service connection for sleep disturbances, chronic hiccups, loss of memory, loss of executive functions, motor and sensory dysfunction, chronic regurgitation, and GERD - all secondary to his TBI.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's migraine headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for migraine headaches are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A December 2011 pre-adjudication letter explained the evidence necessary to substantiate the Veteran's claim.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran was also notified of how a disability rating is determined for a service-connected disability and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  Moreover, because the appeal concerning the initial evaluation of headaches stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grants of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The claims file contains treatment records identified by the Veteran, VA treatment records, and the report of a December 2012 VA examination.  VA has a duty to ensure that its examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the report reflects review of the claims file and assessment of the Veteran's contentions and disability, it is adequate.  

At the April 2015 Board hearing, the Veteran had an opportunity to provide testimony in support of his appeal, facilitated by questioning from the undersigned and his representative.  The Veterans Law Judge explained the issue on appeal and the criteria for a higher rating for headaches.  There is no indication of any evidence that has been overlooked.  Accordingly, there is no prejudicial error concerning the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  


II.  Increased Rating

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  Specific diagnostic codes will be discussed where appropriate below.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  See 38 C.F.R. § 3.102 (2014).

The Veteran's migraine headache disorder is currently rated as 30 percent disabling, effective September 6, 2011 - the date of the award of service connection.   Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis--a 50 percent evaluation will be assigned for the entire appellate period.  38 U.S.C.A § 5107(b) (West 2014); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months.  The highest or 50 percent rating may be assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

VA treatment records reflect complaints of significant chronic daily headaches since 2002 and treatment with Tramadol and Trazodone.

A December 2012 VA examination reflects complaints of headaches and dizziness.  The examiner noted that the Veteran was diagnosed with post-concussion headaches.  The Veteran was prescribed Tramadol and Trazodone and had fair to good response to the medication.  He described pulsating or throbbing head pain on both sides the duration was less than a day.  He also had sensitivity to light.  It was noted that the Veteran had been unemployed since 2006 due to severe osteoarthritis, and not because of headaches.  He had been working in housekeeping.  The examiner stated that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain, but had prostrating attacks of non-migraine headache pain more frequently than once per month.

In April 2015, the Veteran testified that he had daily headaches that could last all day, which at times prevented him from getting out of bed.  He also testified that Tramadol was currently less effective than in the past and that he takes several a day.  He stated that he received treatment every two months for his headaches from his primary care physician.  His daughter testified that his headaches were so severe that he could not stand to hear anyone walking during an episode.  The Veteran testified that his headaches contributed to his inability to work, along with nonservice-connected arthritis in his knees which required that he wear braces.

The Veteran is competent to report the frequency and effect of his migraine headache symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While his report of the frequency of incapacitating headaches varies, it appears he has consistent prostrating or incapacitating headaches more than 4 times per month which last for at least several hours.  These findings approximate those that would amount to severe economic inadaptability.  See 38 C.F.R. § 4.7.  Accordingly, an initial 50 percent evaluation for migraine headaches is warranted.  As noted, Code 8100 provides for a maximum 50 percent scheduler rating for migraines. 

Referral for extra-schedular consideration also is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Under the schedular criteria, headache disorders are generally compensated by the number of prostrating attacks and their effect on employment ('economic adaptability').  See 38 C.F.R. § 4.124a, DC 8100.  Thus, the 50 percent rating assigned compensates for such attacks, based on the Veteran's subjective reports.  Specific symptoms, including headache pain, nausea, or sensitivity to light, etc., are not mentioned in DC 8100, which, contrary to suggesting that they are not contemplated by the rating criteria, rather indicates that the presence of one or more such symptoms is assumed, and that the evaluation turns not on the particular symptoms the claimant has but rather on their functional effects - namely prostrating attacks.  Indeed, the purpose of the schedular criteria is not to compensate for specific symptoms, but instead for the average impairment in earning capacity resulting from such symptoms.  See 38 C.F.R. § 4.1; see also 38 C.F.R. § 4.21 (2014) (providing that application of the rating schedule requires 'coordination of rating with impairment of function').  In this light, a comparison of the Veteran's headache disorder, including the type and severity of the various symptoms he has reported, and the criteria under DC 8100 does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).  In summary, the first step of the inquiry is not satisfied with regard to the Veteran's headache disorder.  Thus, consideration of related factors under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  


ORDER

An initial disability rating of 50 percent for migraine headaches is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


